UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-7700


JOHN JOSEPH ROGERS,

                Petitioner - Appellant,

          v.

EDDIE L. PEARSON, Warden Sussex I State Prison,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:11-cv-01281-LMB-TCB)


Submitted:   April 25, 2013                 Decided:   April 30, 2013


Before GREGORY, SHEDD, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John Joseph Rogers, Appellant Pro Se. Robert H. Anderson, III,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               John   Joseph        Rogers    seeks      to    appeal       the    district

court’s    order      denying       relief   on    his   28    U.S.C.      § 2254      (2006)

petition.       The order is not appealable unless a circuit justice

or    judge    issues      a    certificate       of   appealability.             28   U.S.C.

§ 2253(c)(1)(A) (2006).              A certificate of appealability will not

issue     absent      “a       substantial    showing         of    the    denial       of    a

constitutional right.”              28 U.S.C. § 2253(c)(2) (2006).                 When the

district court denies relief on the merits, a prisoner satisfies

this    standard      by    demonstrating         that   reasonable        jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see     Miller-El    v.    Cockrell,       537    U.S.    322,      336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                               Slack,

529 U.S. at 484-85.

               We have independently reviewed the record and conclude

that Rogers has not made the requisite showing.                           Accordingly, we

deny a certificate of appealability, deny leave to proceed in

forma    pauperis,         deny    Rogers’    motion     to    appoint      counsel,         and

dismiss the appeal.               We dispense with oral argument because the

facts    and    legal      contentions       are   adequately        presented         in    the

                                              2
materials   before   this   court   and   argument   would   not    aid   the

decisional process.



                                                                   DISMISSED




                                    3